*211ORDER
PER CURIAM.
Defendant, Ramon Robinson, appeals from the judgment entered on a jury verdict finding him guilty of one count of first degree burglary, in violation of Section 569.160 RSMo (1994); two counts of first degree robbery, in violation of Section 569.020 RSMo (1994); two counts of kidnapping, in violation of Section 565.110 RSMo (1994); and two counts of armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court found defendant to be a prior offender and sentenced him to fifteen years imprisonment for burglary, twenty years imprisonment on each robbery count, fifteen years imprisonment on each kidnapping count, and ten years imprisonment on each armed criminal action count. All sentences were ordered to be served concurrently except that defendant’s sentence on count three, armed criminal action, was ordered to be served consecutively to his sentence on count two, for first degree robbery.
We find that no error of law appears and that a written opinion would serve no jurisprudential purpose. However, we have provided the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment in accordance with Rule 30.25(b).